DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent March 10, 2021, claim(s) 1-8, 10-13, 15-18, and 20-23 is/are pending in this application; of these claim(s) 1, 2, and 22 is/are in independent form.  Claim(s) 1, 2, and 22 is/are currently amended; claim(s) 4-8, 10, 12, 13, 15-18, 20-21, and 23 is/are previously presented; claim(s) 3 and 11, is/are original; claim(s) 9, 14, and 19 is/are cancelled.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 8 line 1 – page 12 line 8, filed March 10, 2021, with respect to the rejection(s) of claim(s) 1-8, 10-13, 15-18, and 20-23 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, 35 U.S.C. § 102 and Wüchner, Tobias, Martín Ochoa, and Alexander Pretschner. "Robust and Effective Malware Detection through Quantitative Data Flow Graph Metrics." arXiv preprint arXiv:1502.01609 (2015).  See the rejection of claims 1-3, 15, and 20-23.  Additionally, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and Wüchner in view of US 2015/0106324 A1 (“Puri”).  See the rejection of claims 4-8, 10-13, and 16-18.
Specifically, the Wüchner reference teaches the element of multiple graphical model comparisons as part of a malware/anomaly detection system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wüchner, Tobias, Martín Ochoa, and Alexander Pretschner. .
This reference will hereinafter be referred to as “Wüchner.”  Note that rejection relies on the preprint in arXiv rather than the publication in International Conference on Detection of Intrusions and Malware, and Vulnerability Assessment noted in Applicant’s IDS sent November 30, 2018.

	As to claim 1, Wüchner teaches an internet server comprising:
a user input port connected to the internet to create user events based on user input received via the internet (Wüchner section 3.2 under “Event Log Generation”: a user mode Windows API monitor to detect events that are calls of processes to a Windows API);
a logging module to create log data comprising multiple log events representing the user events and to store the log data on a database, the log events representing on execution of a process (Wüchner section 3.2 under “Event Log Generation”: creating a log of event activity involving a Windows API, storing the calls, the log representing calls of processes);
a data store to store a first graph model comprising data records representing a first set of nodes and data records representing a first set of edges, the first set of nodes being connected by a first set of edges, in the graph model (Wüchner section 3.2 under “Graph Generation”: storing a graph generated from the event logs), to represent a first user behavior section (Wüchner section 3.2 under “Event Log Generation”: to represent raw events by a user), which corresponds to historical log data of the first user behavior and to store further graph models representing further user behaviors, (Wüchner section 3.2 under “Event Log Generation”: corresponding to the event log of processes, representing potential future behaviors for a machine learning algorithm, as a training graph repository for a machine learning classifier);
a processor to perform the steps of
evaluating the first graph model with the multiple log events (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data), representing the one execution of the process, by determining a first path according to the multiple log events between nodes within the first set of nodes along edges in the first set of edges (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data by determining a reachability graph in the section under “Graph Generation”),
determining a first correspondence value based on the first path, the first correspondence value being indicative of a correspondence between the multiple log events and the first user behavior (Wüchner section 3.3 under “Detection Phase”:  using a classifier to determining a match between detected features and features that were used to train the classifier),
repeating (i) the step of evaluating to evaluate one or more of the further graph models representing corresponding one or more of the further user behaviors, with the multiple log events representing the one execution (Wüchner section 3.3 under “Detection Phase”: repeating the matching between detected features and the training features as part of a runtime system by analyzing log graphs to determine reachability graphs), and (ii) the step of determining to determine one or more further correspondence values each indicative of a correspondence between the multiple log events, representing the one execution of the process, and a respective one of the further user behaviors (Wüchner section 3.3 under “Detection Phase”: repeating the matching between detected features and the training features as part of a runtime system by determining features derived from the reachability graph), and
determining a classification of the multiple log events as representing one of the user behaviors by selecting, amongst the first user behavior represented by the first graph model and the further user behaviors represented by the corresponding further graph models, the one of the user behaviors that has the highest correspondence value indicating the closest match between the respective graph model and the multiple log events (Wüchner section 3.3 under “Detection Phase”: determining a classification of either “benign or malicious” according to the classifier model derived from graphical log data, reachability graphs, and features); and
an output module to generate an output signal that causes the internet server to perform an action depending on the classification (Wüchner section 4.2 under “Ability to Detect New Malware”: detect malware for evaluation of malware detection capabilities).

As to claim 2, Wüchner teaches a method for analyzing log data of a computer system, the method comprising the steps of :
evaluating, by a computer processor, a first graph model with multiple log events in the log data (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data), the log events representing one execution of a process (Wüchner section 3.2 under “Event Log Generation”: a user mode Windows API monitor to detect events that are calls of processes to a Windows API; creating a log of event activity involving a Windows API, storing the calls, the log representing calls of processes), wherein the first graph model comprises a first set of nodes connected by a first set of edges (Wüchner section 3.2 under “Graph Generation”: storing a graph generated from the event logs to represent raw events by a user corresponding to the event log of processes, representing potential future behaviors for a machine learning algorithm, as a training graph repository for a machine learning classifier), the first graph model representing a first behavior (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data by determining a reachability graph in the section under “Graph Generation”);
 indicative of a correspondence between the multiple log events and the first behavior (Wüchner section 3.3 under “Detection Phase”:  using a classifier to determining a match between detected features and features that were used to train the classifier);
repeating, by the computer processor (i) the step of evaluating to evaluate one or more further graph models representing one or more further behaviors, with the multiple log events representing the one execution of the process, each of the one or more further behaviors being different than the first behavior (Wüchner section 3.3 under “Detection Phase”: repeating the matching between detected features and the training features as part of a runtime system by analyzing log graphs to determine reachability graphs) (ii) the step of determining to determine one or more further correspondence values each indicative of a correspondence between the multiple log events, representing the one execution of the process, and a respective one of the further behaviors (Wüchner section 3.3 under “Detection Phase”: repeating the matching between detected features and the training features as part of a runtime system by determining features derived from the reachability graph); and
determining, by the computer processor, a classification of the multiple log events as representing one of the behaviors by selecting, amongst the first behavior represented by the first graph model and the further behaviors represented by the corresponding further graph models, the one of the behaviors that has the highest correspondence value indicating the closest match between the respective graph model and the multiple log events (Wüchner section 3.3 under “Detection Phase”: determining a classification of either “benign or malicious” according to the classifier model derived from graphical log data, reachability graphs, and features).

As to claim 3, Wüchner teaches the method of claim 2, wherein
evaluating the first graph model (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data) comprises determining a first path according to the multiple log events between nodes within the first set of nodes along edges in the first set of edges (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data by determining a reachability graph in the section under “Graph Generation”); and
determining the first correspondence value is based on the first path (Wüchner section 3.3 under “Detection Phase”:  using a classifier to determining a match between detected features and features that were used to train the classifier).

As to claim 15, Wüchner teaches the method of claim 2, wherein the first behavior is a malicious behavior (Wüchner section 4.2 under “Ability to Detect New Malware”: detect malware by classifying as benign or potentially malicious).

As to claim 20, Wüchner teaches the method of claim 2, wherein the first graph model is an event structure (Wüchner section 3.2 under “Graph Generation”: storing a graph generated from the event logs to represent raw events).

As to claim 21, Wüchner teaches a non-transitory computer readable medium with program code stored thereon that, when executed by a computer, causes the computer to perform the method of claim 2 (this rejection incorporates the rejection of claim 2 by reference).

As to claim 22, Wüchner teaches a computer system for analyzing log data, the computer system comprising:
an input port to receive log data comprising multiple log events, the log events representing one execution of a process (Wüchner section 3.2 under “Event Log Generation”: a user mode Windows API monitor to detect events that are calls of processes to a Windows API);
a memory to store a first graph model and one or more further graph models;
a processor to perform the steps of 
evaluating the first graph model with the multiple log events (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data), representing the on execution of the process (Wüchner section 3.2 under “Event Log Generation”: a user mode Windows API monitor to detect events that are calls of processes to a Windows API; creating a log of event activity involving a Windows API, storing the calls, the log representing calls of processes), wherein the first graph model comprises a first set of nodes connected by a first set of edges (Wüchner section 3.2 under “Graph Generation”: storing a graph generated from the event logs to represent raw events by a user corresponding to the event log of processes, representing potential future behaviors for a machine learning algorithm, as a training graph repository for a machine learning classifier), the first graph model representing a first behavior (Wüchner section 3.3 under “Feature Extraction”: evaluating a feature model from the graphical log data by determining a reachability graph in the section under “Graph Generation”),
determining a first correspondence value based on the first graph model, the first correspondence value being indicative of a correspondence between the multiple log events and the first behavior (Wüchner section 3.3 under “Detection Phase”:  using a classifier to determining a match between detected features and features that were used to train the classifier),
repeating (i) the step of to evaluate the one or more further graph models representing one or more further behaviors, with the multiple log events representing the one execution of the process, each of the one or more further behaviors being different than the first behavior (Wüchner section 3.3 under “Detection Phase”: repeating the matching between detected features and the training features as part of a runtime system by analyzing log graphs to determine reachability graphs), and (ii) the step of determining to determine one or more further (Wüchner section 3.3 under “Detection Phase”: repeating the matching between detected features and the training features as part of a runtime system by determining features derived from the reachability graph), and
determining a classification of the multiple log events as representing one of the behaviors by selecting, amongst the first behavior represented by the first graph model and the further behaviors represented by the corresponding further graph models, the one of the behaviors that has the highest correspondence value indicating the closest match between the respective graph model and the multiple log events (Wüchner section 3.3 under “Detection Phase”: determining a classification of either “benign or malicious” according to the classifier model derived from graphical log data, reachability graphs, and features); and
an output port to output the determined classification (Wüchner section 4.2 under “Ability to Detect New Malware”: detect malware for evaluation of malware detection capabilities).

As to claim 23, Wüchner teaches the method of claim 2, wherein the first graph model representing the first behavior is distinct from the one or more further graph models representing the one or more further behaviors (Wüchner section 3.2 under “Classifier Training”:  The graph models used for training a classifier are distinct from the graph models for a detected event).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 10-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wüchner in view of US 2015/0106324 A1 (“Puri”).  The “Wüchner” reference is “Wüchner, Tobias, Martín Ochoa, and Alexander Pretschner. "Robust and Effective Malware Detection through Quantitative Data Flow Graph Metrics." arXiv preprint arXiv:1502.01609 (2015).”

As to claim 4, Wüchner teaches the method of claim 3, but does not teach wherein the first correspondence value is indicative of a correspondence between the order of the multiple log events and the order of the nodes on the first path, or is based on a branching probability associated with each edge along the first path.

wherein the first correspondence value (Puri Para [0029]: an overlap score) is indicative of a correspondence between the order of the multiple log events and the order of the nodes on the first path (Puri Para [0029]: the overlap score based on the overlap between the log data of the historical logs and the incoming log data), or is based on a branching probability associated with each edge along the first path (this element is claimed in the alternative and does not need to be mapped).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).
	
	
As to claim 5, Wüchner teaches the method of claim 2, but does not teach wherein determining the first correspondence value comprises:
creating a log graph model that represents the multiple log events;
performing multiple steps that simultaneously traverse the log graph model and the first graph model to determine at each step a match or mismatch between a node of the log graph model and the first graph model; and
determining the first correspondence value based on the match or mismatch.

Nevertheless Puri teaches:
(Puri Para [0029]: an overlap score) comprises:
creating a log graph model (Puri Para [0029]: storing an incoming graph model) that represents the multiple log events (Puri Para [0029]: the incoming graph model is based on incoming log data);
performing multiple steps that simultaneously traverse the log graph model (Puri Para [0039]: perform a master walk on the decomposed master graph walks) and the first graph model (Puri Para [0039]: perform a master walk on the decomposed incoming graph walks) to determine at each step a match or mismatch between a node of the log graph model and the first graph model (Puri Para [0039]: determine a Jaccard similarity, which entails determining matches and mismatches of the nodes of the master and incoming graphs); and
determining the first correspondence value based on the match or mismatch (Puri Para [0039]: determine an overlap score based on the matches and mismatches of the Jaccard similarity).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).

As to claim 6, Wüchner teaches the method of claim 2, but does not teach:
 and the correspondence value is based on a number of elements in the matching set of nodes.
Nevertheless, Puri teaches:
wherein determining the first correspondence value (Puri Para [0029]: an overlap score) comprises determining a matching set of nodes that match the multiple log events (Puri Para [0029]: determine an overlap between the decomposed master path to a decomposed incoming graph) and the correspondence value is based on a number of elements in the matching set of nodes (Puri Para [0039]: determine an overlap score based on the matches and mismatches of the Jaccard similarity).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).

As to claim 7, Wüchner teaches the method of claim 2, but does not teach wherein determining the first correspondence value comprises determining a mismatching set of nodes that do not match the multiple log events and the correspondence value is based on a number of elements in the mismatching set of nodes.
Nevertheless Puri teaches:
(Puri Para [0029]: an overlap score) comprises determining a mismatching set of nodes that do not match the multiple log events (Puri Para [0029]: determine an overlap between the decomposed master path to a decomposed incoming graph) and the correspondence value is based on a number of elements in the mismatching set of nodes (Puri Para [0039]: determine an overlap score based on the matches and mismatches of the Jaccard similarity).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).

As to claim 8, Wüchner teaches the method of claim 2, but does not teach wherein determining the first correspondence value is based on subtraces of consecutive events.
Nevertheless, Puri teaches:
wherein determining the first correspondence value (Puri Para [0029]: an overlap score) is based on subtraces of consecutive events (Puri Para [0029]: is based on graph decompositions into unique paths).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the (See Puri Para [0032]).

As to claim 10, Wüchner teaches the method of claim 2, but does not teach:
wherein the first correspondence value is based on timing information associated with one or more nodes or edges of the first graph model.
Nevertheless, Puri teaches:
wherein the first correspondence value (Puri Para [0029]: an overlap score) is based on timing information (Puri Para [0031]: timestamps) associated with one or more nodes or edges of the first graph model (Puri Para [0031]: the timing information and execution times of trace log events are used in the construction of the graph structures, which are inputs into the calculation of the correspondence value; the Examiner assumes that causation is transitive, i.e. A based on B and B based on C implies A is based on C).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).

As to claim 11, Wüchner in view of Puri teaches the method of claim 10, wherein the timing information is a probability distribution of the time associated (Puri Para [0031]: the execution times of in the trace logs is a data distribution of the time associated with the event).

As to claim 12, Wüchner teaches the method of claim 2, but does not teach wherein the first correspondence value is based on an alignment value associated with each edge or node of the first graph model, wherein the alignment value is indicative of a level of alignment with each of the further graph models.
Nevertheless, Puri teaches:
wherein the first correspondence value (Puri Para [0029]: an overlap score) is based on an alignment value associated with each edge or node of the first graph model (Puri Para [0039]: the overlap score is based on a Jaccard similarity value associated with each node of the graph models), wherein the alignment value is indicative of a level of alignment with each of the further graph models (Puri Para [0039]: Jaccard scores indicate the level of set matching between corresponding nodes of the graph models).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).

As to claim 13, Wüchner teaches the method of claim 2, but does not teach further comprising generating, by the computer processor, an alert based on the determined classification.

further comprising generating, by the computer processor, an alert based on the determined classification (Puri Para [0024]: outputting a signal for security incidence response based on the automated anomaly detection by the computer system).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).


As to claim 16, Wüchner teaches the method of claim 2, but does not teach wherein the step of determining the classification comprises determining the classification before creating a further log event.
Nevertheless, Puri teaches:
wherein the step of determining the classification comprises determining the classification before creating a further log event (Puri Para [0024]: determining anomalies as a part of security policy compliance and proactive measures; the Examiner argues that proactive compliance generally entails blocking non-compliant activities before non-compliant activities are logged).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the 

As to claim 17, Wüchner teaches the method of claim 2, but does not teach wherein the step of determining the classification comprises determining the classification before reaching a terminal node of the first graph model.
	Nevertheless, Puri teaches:
wherein the step of determining the classification comprises determining the classification before reaching a terminal node of the first graph model (Puri Para [0043]: disregarding the terminal nodes of the graph model when determining whether there is an anomaly).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the teachings of Puri because analyzing graph overlap offers more exact insight than using graph-feature approximations (See Puri Para [0032]).

As to claim 18, Wüchner teaches the method of claim 2, but does not teach further comprising:
receiving, by the computer processor, historical log data and associated behavior labels; and
determining the nodes and edges of the first graph model based on the historical log data and associated behavior labels; and
determining for each edge or for each node one or more of:

alignment profiles; and
transition timing information.
Nevertheless, Puri teaches:
receiving, by the computer processor, historical log data (Puri Para [0029]: receiving historical log data for the master graph) and associated behavior labels (Puri Para [0029] the nodes derived from the historical log data have associated labels); and
determining the nodes and edges of the first graph model based on the historical log data and associated behavior labels (Puri Para [0029]: the nodes and edges of the master graph model are based on the historical log data and based on the labels assigned to the nodes from the historical log data); and
determining for each edge or for each node one or more of:
a branching probability (Puri Para [0018]: determining transition probabilities between the event nodes);
alignment profiles (Puri Para [0039]: determining Jaccard similarity profiles); and
transition timing information (Puri Para [0031]: determining the execution time information associated with the log entries).
Wüchner and Puri are in the same field of anomaly detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wüchner to include the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2016/0125094 A1:  See Figures 1-8.
US 2016/0371489 A1:  Same patent family as the cited reference.
The Examiner confirmed that the “X” references cited in PCT/AU2017/050540 are still pertinent to the amended claims after the preliminary amendment.  The Applicant has provided these references along with an Information Disclosure Statement.
The following art was noted in Applicant’s Specification:
	Rogge-Solti, Andreas, and Gjergji Kasneci. "Temporal anomaly detection in business processes." In International Conference on Business Process Management, pp. 234-249. Springer, Cham, 2014.
	Weber, Ingo, Andreas Rogge-Solti, Chao Li, and Jan Mendling. "CCaaS: Online Conformance Checking as a Service." In BPM (Demos), pp. 45-49. 2015.
van Beest, Nick RTP, Marlon Dumas, Luciano García-Bañuelos, and Marcello La Rosa. "Log delta analysis: Interpretable differencing of business process event logs." In International Conference on Business Process Management, pp. 386-405. Springer, Cham, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 13, 2021